Contract No. 31050000 No-Notice Storage and Transportation Delivery Service Agreement Rate ScheduleNNT-1 between Colorado Interstate Gas Company and Public Service Company of Colorado Dated: October1, 2001 Contract No. 31050000 No-Notice Storage and Transportation Delivery Service Agreement Rate ScheduleNNT-1 The Parties identified below, in consideration of their mutual promises, agree as follows: 1. Transporter: COLORADO INTERSTATE GAS COMPANY 2. Shipper: PUBLIC SERVICE COMPANY OF COLORADO 3. Applicable Tariff: Transporter’s FERC Gas Tariff, First Revised Volume No. 1, as the same may be amended or superseded from time to time (“the Tariff”). 4. Changes in Rates and Terms: Transporter shall have the right to propose to the FERC changes in its rates and terms of service, and this Agreement shall be deemed to include any changes which are made effective pursuant to FERC Order or regulation or provisions of law, without prejudice to Shipper’s right to protest the same. 5. Transportation Service: Transportation Service at and between Point of Withdrawal and Primary Point(s) of Delivery shall be on a firm basis. Delivery of quantities at Secondary Point(s) shall be in accordance with the Tariff. 6. Delivery: Transporter agrees to transport and deliver Delivery Quantities to Shipper (or for Shipper’s account) at the Point(s) of Delivery identified in the attached Exhibit “A.” Minimum and Maximum delivery pressures, as applicable, are listed on Exhibit “A.” 7. Rates and Surcharges: As set forth in Exhibit “B.” For example, Transporter and Shipper may agree that a specified discount rate will apply: (a)only to certain specified firm service entitlements under this Agreement; (b)only if specified quantity levels are actually achieved under this Agreement (with higher rates, charges, and fees applicable to all quantities above those levels, or to all quantities under the Agreement if the specified levels are not achieved); (c)only to production reserves committed by the Shipper; (d)only during specified time periods; (e)only to specified Point(s) of Receipt, Point(s) of Delivery, mainline area segments, supply areas, Transportation routes, or defined geographical areas under the associated Transportation Agreement; or (f)in a specified relationship to the quantities actually Delivered (i.e., that the rates shall be adjusted in a specified relationship to quantities actually Delivered); provided, however, that any such discounted rates set forth above shall be between the minimum and maximum rates applicable to the service provided under this Agreement. In addition, the discount agreement may include a provision that if one rate component which was at or below the applicable maximum rate at the time the discount agreement was executed subsequently exceeds the applicable maximum rate due to a change in Transporter’s maximum rates so that such rate component must be adjusted downward to equal the new applicable maximum rate, then other rate components may be adjusted upward to achieve the agreed overall rate, so long as none of the resulting rate components exceed the maximum rate applicable to that rate component. Such changes to rate components shall be applied prospectively, commencing with the date a Commission order accepts revised tariff sheets. However, nothing contained herein shall be construed to alter a refund obligation under applicable law for any period during which rates that had been charged under a discount agreement exceeded rates which ultimately are found to be just and reasonable. 8. For the period October1, 2001 through April 30, 2007: Maximum Delivery Quantity (“MDQ”): 637,144 Dth per Day Maximum Available Capacity (“MAC”): 20,712,888 Dth Maximum Daily Injection Quantity (“MDIQ”): 203,691 Dth per Day Maximum Daily Withdrawal Quantity (“MDWQ”): 637,144 Dth per Day 1 Contract No. 31050000 All storage entitlements as stated herein (“MAC”, “MDIQ”, and “MDWQ”) are based on an Average Thermal Content of Gas in Storage of 1,000 Btu per cubic foot. The Available Daily Injection Quantity (“ADIQ”), Available Daily Withdrawal Quantity (“ADWQ”), and storage entitlements shall be subject to the General Terms and Conditions of the Tariff and stated on Transporter’s Electronic Bulletin Board. 9. Negotiated Rate Agreement: No 10. Term of Agreement: Beginning: October1, 2001 Extending through: April30, 2007 11. Notices, Statements, and Bills: To Shipper: Invoices for Transportation: Public Service Company of Colorado 1099 18th Street, Suite3000 Denver, Colorado 80202 Attention: Vivian Ruth All Notices: Public Service Company of Colorado 1099 18th Street, Suite3000 Denver, Colorado 80202 Attention: Kurt Haeger To Transporter: See Notices, Payments, Nominations, and Points of Contact sheets in the Tariff. 12. Supersedes and cancels prior Agreement: When this agreement becomes effective, it shall supersede and cancel the following agreement between the Parties: The No-Notice Storage and Transportation Delivery Service Agreement between Transporter and Shipper dated April1, 1999, and referred to as Transporter’s Agreement No. 31026000E. 13. Adjustments to Rate ScheduleNNT-1 and/or General Terms and Conditions: N/A 14. Incorporation by Reference: This Agreement in all respects shall be subject to the provisions of Rate Schedule NNT-1 and to the applicable provisions of the General Terms and Conditions of the Tariff as filed with, and made effective by, the FERC as same may change from time to time (and as they may be amended pursuant to Section12 of the Agreement). 2 IN WITNESS WHEREOF, the parties hereto have executed this Agreement. Transporter: Shipper: COLORADO INTERSTATE GAS COMPANY PUBLIC SERVICE COMPANY OF COLORADO By: /s/ THOMAS L. PRICE By: /s/ PAUL J. BONAVIA Thomas L. Price Vice President Name: Title: Paul J. Bonavia Vice President Approved By: [ILLEGIBLE] Legal Dept. Accepted and agreed to this Accepted and agreed to this day of 11 day of March , 2002. day of , 2002. 3 Contract No. 31050000 Exhibit “A” No-Notice Storage and Transportation Delivery Service Agreement between Colorado Interstate Gas Company and Public Service Company of Colorado Dated: October1, 1. Shipper’s Maximum Delivery Quantity (“MDQ”): 637,144 Dth per Day 2. Shipper’s Maximum Available Capacity (“MAC”): 20,712,888 Dth 3. Shipper’s Maximum Daily Injection Quantity (“MDIQ”): 203,691 Dth per Day 4. Shipper’s Maximum Daily Withdrawal Quantity (“MDWQ”): 637,144 Dth per Day Primary Point(s) of Primary Point(s) of Delivery Quantity Minimum Delivery Maximum Delivery Delivery (Note 1) Effective Dates (Dth per Day) (Note A) Pressure (p.s.i.g.) Pressure (p.s.i.g.) Brush Group 10/01/01 - 4/30/07 4,000 Corral Gulch 10/01/01 - 4/30/07 0 700 East Denver Group 10/01/01 - 4/30/07 534,864 Ft. Lupton 10/01/01 - 4/30/07 68,280 350 Greeley Group 10/01/01 - 4/30/07 0 Little Horse 10/01/01 - 4/30/07 0 700 Lodgepole 10/01/01 - 4/30/07 0 753 Pueblo Group 10/01/01 - 4/30/07 30,000 NOTES: (A) Attached below is a table entitled “Primary Points of Delivery” that details the individual Primary Point(s) of Delivery, Points of Delivery Quantity, and delivery pressures. Shipper shall have the right to take Delivery of quantities up to the group aggregate limit listed above at any point within the group subject to the lesser of the Primary Point of Delivery Quantity or the meter capacity. Primary Point(s) of Delivery A-1 Contract No. 31050000 Primary Point(s) of Primary Point(s) of Delivery Quantity Minimum Delivery Maximum Delivery Delivery (Note 1) Effective Dates (Dth per Day) (Note 2) Pressure (p.s.i.g.) Pressure (p.s.i.g.) Ft. Lupton 10/01/01 - 4/30/07 68,280 350 EAST DENVER GROUP: Arapahoe Hills 10/01/01 - 4/30/07 156 LP East Denver 10/01/01 - 4/30/07 482,040 250 East Quincy 10/01/01 - 4/30/07 48,464 280 First Creek (Note 3) 10/01/01 - 4/30/07 0 920 Green Valley (Note 3) 10/01/01 - 4/30/07 0 200 A-2 Contract No. 31050000 Primary Point(s) of Primary Point(s) of Delivery Quantity Minimum Delivery Maximum Delivery Delivery (Note 1) Effective Dates (Dth per Day) (Note 2) Pressure (p.s.i.g.) Pressure (p.s.i.g.) Grimm 10/01/01 - 4/30/07 0 200 Hidden Village 10/01/01 - 4/30/07 521 LP Inspiration Point 10/01/01 - 4/30/07 106 (Note 4) Mesa 10/01/01 - 4/30/07 0 275 Schaeffer-Weeks 10/01/01 - 4/30/07 2,948 200 Second Creek (Note 3) 10/01/01 - 4/30/07 1,424 400 Whispering Pines 10/01/01 - 4/30/07 270,805 (Note 5) 650 PUEBLO GROUP: Air Base 10/01/01 - 4/30/07 1,559 100 B.F. Goodrich 10/01/01 - 4/30/07 159 100 Colorado Fire Clay Co. 10/01/01 - 4/30/07 256 LP Comanche Power Plant 10/01/01 - 4/30/07 147 200 Dave Fountain Tap 10/01/01 - 4/30/07 64 LP Devine 10/01/01 - 4/30/07 962 150 Hendrick Tap 10/01/01 - 4/30/07 90 LP Pinon 10/01/01 - 4/30/07 39 LP Pueblo County Poor Farm 10/01/01 - 4/30/07 1,689 150 Pueblo North 10/01/01 - 4/30/07 21,310 150 Pueblo South (Note 6) 10/01/01 - 4/30/07 43,790 225 Pueblo West 10/01/01 - 4/30/07 4,158 275 Vineland 10/01/01 - 4/30/07 650 100 Welton Ditch Company 10/01/01 - 4/30/07 127 LP A-3 Contract No. 31050000 Primary Point(s) of Primary Point(s) of Delivery Quantity Minimum Delivery Maximum Delivery Delivery (Note 1) Effective Dates (Dth per Day) (Note A) Pressure (p.s.i.g.) Pressure (p.s.i.g.) BRUSH GROUP (Note 3): 3T Cattle Company 10/01/01 - 4/30/07 407 LP Adena School 10/01/01 - 4/30/07 135 90 Brush 10/01/01 - 4/30/07 4,741 125 Engineer Station 543+17 10/01/01 - 4/30/07 83 50 (7) Fort Morgan Country Club 10/01/01 - 4/30/07 272 150 Front Range Airport 10/01/01 - 4/30/07 653 LP John Yager Tap 10/01/01 - 4/30/07 135 LP Knox Tap 10/01/01 - 4/30/07 83 90 Log Lane 10/01/01 - 4/30/07 1,361 90 Ruebel Tap 10/01/01 - 4/30/07 967 LP Tom Cooper 10/01/01 - 4/30/07 163 LP Wiggins/Roundup 10/01/01 - 4/30/07 0 600 NOTES: (1) Information regarding Point(s) of Receipt and Point(s) of Delivery, including legal descriptions, measuring Parties, and interconnecting Parties, shall be posted on Transporter’s Electronic Bulletin Board. Transporter shall update such information from time to time to include additions, deletions, or any other revisions deemed appropriate by Transporter. (2) The sum of the Delivery Quantities at Point(s) of Delivery shall be equal to or less than Shipper’s MDQ. (3) The gas delivered at this Point of Delivery shall be equal to an input factor (heating value divided by the square root of the specific gravity) of 1,319, plus or minus 6percent, unless otherwise agreed to by Shipper and Transporter. (4) Inspiration Point maximum pressure is line pressure not less than 350 p.s.i.g. in November, December, January, and February; not less than 325 p.s.i.g. in September, October, March, and April; and not less than 260 p.s.i.g. in May, June, July, and August. (5) Whispering Pines delivery pressure shall not exceed 650, but shall be not less than 350 in November, December, January, and February; not less than 325 in September, October, March, and April; and not less than 260 in May, June, July, and August. (6) Deliveries at Transporter’s South Pueblo Point of Delivery shall be measured at Transporter’s South Pueblo measurement station, and delivery shall be at the terminus of Transporter’s pipeline located at Shipper’s regulator station at the intersection of U.S. Highway 50 and Santa Fe Drive. Delivery pressure shall be determined at the point of measurement. (7) Shipper may take gas at this Point of Delivery at pressures up to 90 p.s.i.g. when Transporter has such pressure available. A-4 Contract No. 31050000 Exhibit “B” No-Notice Storage and Transportation Delivery Service Agreement between Colorado Interstate Gas Company and Public Service Company of Colorado Dated: October1, Commodity Injection Rate Fuel Reimbursement Surcharges Storage Injection (Note 1) (Note 2) (Note 3) R1 Reservation Commodity Primary Point(s) of Delivery Rate Delivery Rate Term of Rate Surcharges As listed on Exhibit “A” (Note 1) (Note 1) 10/01/01 - 4/30/07 (Note 3) NOTES: (1) Unless otherwise agreed by the Parties in writing, the rates for service hereunder shall be Transporter’s maximum rates for service under Rate ScheduleNNT-1 or other superseding Rate Schedule, as such rates may be changed from time to time. (2) Fuel Reimbursement shall be as stated on Transporter’s Schedule of Surcharges and Fees in the Tariff, as they may be changed from time to time, unless otherwise agreed between the Parties. (3) Applicable Surcharges: All applicable surcharges, unless otherwise specified, shall be the maximum surcharge rate as stated in the Schedule of Surcharges and Fees in the Tariff, as such surcharges may be changed from time to time. Gas Quality Control Surcharge: The Gas Quality Control Reservation Rate and commodity rate shall be assessed pursuant to Article20 of the General Terms and Conditions as set forth in the Tariff. GRI: The GRI Surcharge shall be assessed pursuant to Article18 of the General Terms and Conditions as set forth in the Tariff. Order No. 636 Transition Cost Mechanism: Surcharge(s) shall be assessed pursuant to Article21 of the General Terms and Conditions as set forth in the Tariff. ACA: The ACA Surcharge shall be assessed pursuant to Article19 of the General Terms and Conditions as set forth in the Tariff. B-1
